Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s numerous Information Disclosure Statements, filed 3/12/20, 4/6/20, 11/13/20, 3/5/21, 4/30/21, 6/25/21, 8/17/21 and 3/3/22 are noted.
Applicant is advised that the M.P.E.P. states the following with respect to large or excessively numerous information disclosure statements:
Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability (M.P.E.P. § 609)

Therefore it is recommended that if any information that has been cited by Applicant in the disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. The references cited by applicants in the IDS have been made of record. 
While the statement[s] filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is, as applicant appears to well know, not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references, however, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. 
An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289(Fed. Cir. 1983), cert. denied, 469 U.S. 851(1984).
Also see Golden Valley Microwave Foods, 837 F. Supp at 1477, 24 U.S.P.Q.2d (BNA) at 1827 (“it is likewise a violation of the duty of candor…to disclose a pertinent prior art reference to the examiner in such a way as to ‘bury’ it or its disclosures in a series of disclosures of less relevant prior art references…”).

Claim Objections
Claims 1, 7, 10, 11, 12 and 22 are objected to because of the following informalities:  In claim 1, line 5, it appears as though “reward” should be –rearward--; claim 7 has been written to depend from itself (see, e.g., line 1), and as such the intended content of this claim as a dependent claim is not formal; similarly, claims 10 and 11 are written to depend from claim 7 and are also not formal; based on the context of the recitation, the examiner is interpreting claim 7 as being dependent from claim 3. In claims 12 and 22, line 5, as with claim 1, it appears as though “reward” should be –rearward--  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yamamura et al. (US 2010/0187032, cited by applicant). Yamamura et al. teach a utility vehicle (1) comprising a plurality of ground engaging members (4, 5), a frame (2) supported by the ground engaging members, an operator seat (6a) including a seat bottom and seat back (6c, 6d of 6a) supported on the frame, an engine (20) supported by the frame, the engine being positioned rearward of a forward most edge of the operator seat bottom (portions of 20 located rearwardly of the front edge of 6), a continuously variable transmission (CVT-21) supported by the frame and positioned rearward of a forward most  edge of the seat bottom (portions of 21 located rearwardly of the front edge of 6), an intake system (28) including a first air inlet passage (40, conduit 40a) configured to provide air to an interior of the CVT, at least a portion of the first air inlet passage being located forward of the seat (figure 4) and a second air inlet passage (40, conduit 40b) configured to provide air to the interior of the CVT, at least a portion of the second air inlet passage being positioned rearward of a front-most extent of the operator seat, the arrangement further including a passenger seat (6b) positioned laterally of the operator seat, the first air inlet passage defined by the first air inlet conduit (40a) being located laterally between the operator and passenger seats (6a, 6b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (cited above) in view of Takano et al. (US 4,708,699). The interpretation of Yamamura et al. here is different than that advanced above. Initially, Yamamura et al. teach a utility vehicle (1) comprising a plurality of ground engaging members (4, 5), a frame (2) supported by the ground engaging members, an operator seat (6a) including a seat bottom and seat back (6c, 6d of 6a) supported on the frame, an engine (20) supported by the frame, the engine being positioned rearward of a forward most edge of the operator seat bottom (portions of 20 located rearwardly of the front edge of 6), a continuously variable transmission (CVT-21) supported by the frame and positioned rearward of a forward most  edge of the seat bottom (portions of 21 located rearwardly of the front edge of 6), an intake system (28) including an air inlet passage (40, conduit 40a, 40b) configured to provide air to an interior of the CVT and having an extent located at least partially forward of the engine, at least a portion of the air inlet passage conduit being located forward of the seat (figure 4) and a portion of the passage conduit being positioned rearward of a front-most extent of the operator seat, the arrangement further including a passenger seat (6b) positioned laterally of the operator seat, the passage conduit including a portion being located laterally between the operator and passenger seats (6a, 6b), the CVT additionally including an outlet passage and port (41) located rearwardly of a front most extent of the operator seat.
The reference to Yamamura, while teaching an inlet passage and conduit having multiple sections, does not expressly teach plural separate passages to include a first passage with a first conduit and a second passage with a second conduit, the respective conduits connecting to the CVT via at least one intake port on one vehicle side, a second intake port on a second vehicle side, the output being on a third vehicle side, and longitudinally between the two intake ports. Takano et al. teach that in providing inlet air to and exhausting air from a belt-type CVT that it is known to provide at least one intake port and conduit passage connection (port 18, conduit/passage 24), at least a further second intake port and conduit passage connection (19’, 25’) on a different vehicle side of the CVT than the first intake and port, and an outlet port and conduit passage connection (21, 26) on a further third vehicle side different from the first and second sides of a CVT, the first and second inputs being longitudinally separated from one another (compare location of 18 to location of 19’), with the output (21) located longitudinally there-between. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the initially taught input passage conduit and connection to the CVT of Yamamura et al. as comprising separate first and second conduit passages, and connecting to first and second ports on the CVT, longitudinally spaced and on opposing vehicle sides, and locating the outlet on a further side longitudinally between the locations of the first and second inlets, the three sides being different from one another, as taught by Takano et al. for the purpose of distributing the input cooling air directly across more portions of the CVT, and maintaining the cooling feature while additionally reducing the overall noise generated by the CVT and reducing the noise pollution associated with the operation of the vehicle.

Allowable Subject Matter
Claims 4-6, 8, 9, 11, 16-18, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-29 are allowed (claim 22 is objected to for a minor informality as set forth above, but would be otherwise allowable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saagge teaches that it is well known to provide CVTs in plural different vehicular scenarios; Kalsnes teaches that it is well known to provide CVTs in plural ATV-type vehicles; Suzuki et al. and Bessho et al. teach known air intake structures for a CVT.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616